Title: To Thomas Jefferson from Tadeusz Kosciuszko, [14 April 1798]
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas


          
            Dear Sir
            [14 Apr. 1798]
          
          I lost the passage to Lisbon and I afraid of this to Bordeau. and when you will go to Virginia my hopes are at an end. it may perhaps be found one going to Lisbon. do not forget that i am under your protection. and you only my resource in this Country. your Humble and Obedient Servant.
          
            T: Kosciuszko
          
        